                       Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 1 of 11
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court               for the Southern District of New York                          on the following
       G
       ✔ Trademarks or        G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       19 Civ. 5879                        6/21/2019                                   for the Southern District of New York
PLAINTIFF                                                                    DEFENDANT
JetBlue Airways Corporation                                                   Jet.com, Inc., Walmart Inc., and Walmart Apollo LLC




        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 See attached chart

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT

      Case Voluntarily Dismissed on 10/16/2019



CLERK                                                        (BY) DEPUTY CLERK                                          DATE
    Ruby J. Krajick                                                                                                      10/16/2019
                                                                  S/ N. Dulal

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
                              Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 2 of 11
                              JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

Trademark   Application No.         Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                         No.
JETBLUE       75/746,535            July 9, 1999      2,449,988       May 8, 2001       Registered       Yes         Class 39: Transportation of
                                                                                                                     passengers, parcels, freight and
                                                                                                                     cargo by air; providing information
                                                                                                                     about air transportation via a
                                                                                                                     website on a global computer
                                                                                                                     network; travel agency services,
                                                                                                                     namely, making reservations and
                                                                                                                     bookings for transportation; airline
                                                                                                                     passenger services in the nature of a
                                                                                                                     frequent flyer program
JETBLUE       78/702,572          August 29, 2005     3,786,241       May 4, 2010       Registered       Yes         Class 41: Providing on-line,
                                                                                                                     magazines and journals in the fields
                                                                                                                     of transportation and travel
JETBLUE       77/642,215         December 31, 2008    3,651,034       July 7, 2009      Registered       Yes         Class 9: Earphones
JETBLUE       78/774,786         December 16, 2005    3,403,219      March 25, 2008     Registered       Yes         Class 35: Advertising services,
                                                                                                                     namely, promoting the goods and
                                                                                                                     services of others, including travel
                                                                                                                     services, credit card use, car rentals,
                                                                                                                     and hotel accommodations; retail
                                                                                                                     and online retail store services
                                                                                                                     featuring convenience items for
                                                                                                                     travelers and general merchandise
JETBLUE       78/703,131          August 30, 2005     3,493,916     August 26, 2008     Registered       Yes         Class 18: All-purpose carrying
                                                                                                                     bags; travel bags; backpacks; all-
                                                                                                                     purpose athletic bags; carry-all
                                                                                                                     bags; tote bags; umbrellas
JETBLUE       78/980,624          August 29, 2005     3,522,768     October 21, 2008    Registered       Yes         Class 16: Printed publications,
                                                                                                                     namely, booklets in the fields of
                                                                                                                     transportation and travel; pens, note
                                                                                                                     books
JETBLUE       78/703,133          August 30, 2005     3,331,434     November 6, 2007    Registered       Yes         Class 25: Clothing for men, women
                                                                                                                     and children, namely, polo shirts,
                                                                                                                     golf shirts, t-shirts, sweaters, sweat
                                                                                                                     shirts, hats, jackets, baby bibs
                                                                                                                     composed of cloth and/or plastic,
                                                                                                                     baby bonnets, one-piece clothing
                                                                                                                     for babies
                              Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 3 of 11
                              JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

Trademark   Application No.          Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                          No.
JETBLUE       78/703,127          August 30, 2005      3,331,433     November 6, 2007    Registered       Yes         Class 21: Cups; coffee cups and
                                                                                                                      mugs; thermal insulated containers
                                                                                                                      for beverages; sports bottles sold
                                                                                                                      empty
JETBLUE       78/774,790         December 16, 2005     3,331,792     November 6, 2007    Registered       Yes         Class 39: Providing travel
                                                                                                                      information services featuring
                                                                                                                      travel offers and vacation travel
                                                                                                                      tour activities

                                                                                                                      Class 43: Providing travel lodging
                                                                                                                      information services and travel
                                                                                                                      lodging booking agency services
                                                                                                                      for travelers; providing catering of
                                                                                                                      foods and drinks
JETBLUE       78/703,135          August 30, 2005      3,326,608     October 30, 2007    Registered       Yes         Class 28: Toy vehicles; model
                                                                                                                      airplanes
JETBLUE       86/908,655          February 16, 2016    5,187,852      April 18, 2017     Registered        No         Class 35: Business advisory
                                                                                                                      services, consultancy and
                                                                                                                      information; business consulting,
                                                                                                                      namely, promoting the interests of
                                                                                                                      parties or organizations offering
                                                                                                                      start-up accelerator programs and
                                                                                                                      start-up development; Incubation
                                                                                                                      services, namely, business
                                                                                                                      management consulting and
                                                                                                                      advisory services therefor in the
                                                                                                                      areas of corporate formation,
                                                                                                                      funding strategy, corporate growth
                                                                                                                      strategy, innovation and growth
                                                                                                                      processes, organizational
                                                                                                                      transformation, and talent
                                                                                                                      management and development
                                                                                                                      strategies; Business management
                                                                                                                      consulting services in the aviation,
                                                                                                                      transportation and hospitality
                                                                                                                      industries; Business management
                                                                                                                      services, namely, aviation,
                                                                                                                      transportation and hospitality
                              Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 4 of 11
                              JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

Trademark   Application No.          Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                          No.
                                                                                                                      operations and management
                                                                                                                      consulting
JETBLUE       86/908,657          February 16, 2016    5,187,853      April 18, 2017     Registered        No         Class 36: Investment services,
                                                                                                                      namely, venture capital funding
                                                                                                                      services to emerging and start-up
                                                                                                                      companies
JETBLUE       86/908,660          February 16, 2016    5,187,854      April 18, 2017     Registered        No         Class 41: Education, namely,
                                                                                                                      conducting classes, seminars,
                                                                                                                      conferences and workshops in the
                                                                                                                      fields of entrepreneurship,
                                                                                                                      transportation, aviation and
                                                                                                                      hospitality; providing training in
                                                                                                                      the fields of entrepreneurship,
                                                                                                                      transportation, aviation and
                                                                                                                      hospitality; Entertainment services
                                                                                                                      in the nature of arranging,
                                                                                                                      organizing, conducting and hosting
                                                                                                                      social entertainment events
JETBLUE       87/196,383           October 7, 2016     5,146,836     February 21, 2017   Registered        No         Class 9: Downloadable mobile
                                                                                                                      applications for making and
                                                                                                                      checking reservations, searching
                                                                                                                      fares, making travel arrangements,
                                                                                                                      accessing boarding passes,
                                                                                                                      providing information and updates
                                                                                                                      in the fields of travel, transportation
                                                                                                                      and loyalty award programs,
                                                                                                                      ticketing passengers and checking
                                                                                                                      flight status
              76/593,681            May 21, 2004       3,163,121     October 24, 2006    Registered       Yes         Class 39: Transportation of
                                                                                                                      passengers, parcels, freight by air;
                                                                                                                      providing information about air
                                                                                                                      transportation via a website on a
                                                                                                                      global computer network; making
                                                                                                                      reservations and bookings for
                                                                                                                      transportation; airline passenger
                                                                                                                      services in the nature of a frequent
                                                                                                                      flyer program
                                 Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 5 of 11
                                 JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

 Trademark     Application No.         Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                            No.
                 85/680,540           July 18, 2012      4,289,126     February 12, 2013   Registered        No         Class 39: Air transportation
                                                                                                                        services, namely, transportation of
                                                                                                                        passengers, parcels, freight and
                                                                                                                        cargo by air; providing travel
                                                                                                                        information services featuring
                                                                                                                        travel offers and vacation travel
                                                                                                                        tour activities; transportation
                                                                                                                        services featuring a frequent flyer
                                                                                                                        bonus program; providing
                                                                                                                        automated check-in and ticketing
                                                                                                                        services for air travelers; travel
                                                                                                                        agency services, namely, making
                                                                                                                        reservations and bookings for
                                                                                                                        transportation, cruises and vehicle
                                                                                                                        rentals; arranging of cruises; air and
                                                                                                                        boat transportation services,
                                                                                                                        featuring a frequent traveler
                                                                                                                        incentive and award program for
                                                                                                                        travelers in the nature of travel
                                                                                                                        discounts
                 76/593,680           May 21, 2004       3,163,120     October 24, 2006    Registered       Yes         Class 39: Transportation of
                                                                                                                        passengers, parcels, freight by air
  JETBLUE        75/746,534            July 9, 1999      2,451,955       May 15, 2001      Registered       Yes         Class 39: Transportation of
  AIRWAYS                                                                                                               passengers, parcels, freight and
                                                                                                                        cargo by air; providing information
                                                                                                                        about air transportation via a
                                                                                                                        website on a global computer
                                                                                                                        network; travel agency services,
                                                                                                                        namely, making reservations and
                                                                                                                        bookings for transportation; airline
                                                                                                                        passenger services in the nature of a
                                                                                                                        frequent flyer program
JETBLUE CARD     78/775,274         December 16, 2005    3,331,799     November 6, 2007    Registered       Yes         Class 36: Financial services,
                                                                                                                        namely, providing credit card
                                                                                                                        services
                                 Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 6 of 11
                                 JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

 Trademark     Application No.          Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                             No.
JETBLUE CARD     78/775,276         December 16, 2005     3,331,800     November 6, 2007    Registered       Yes         Class 35: Promoting the sale of
                                                                                                                         credit card accounts through the
                                                                                                                         administration of incentive award
                                                                                                                         programs
JETBLUE FOR      87/187,436         September 29, 2016    5,197,492       May 2, 2017       Registered        No         Class 35: Promoting public interest
   GOOD                                                                                                                  and awareness of environmental
                                                                                                                         matters; Charitable services,
                                                                                                                         namely, organizing and conducting
                                                                                                                         volunteer programs and community
                                                                                                                         service projects
JETBLUE FOR      87/187,446         September 29, 2016    5,201,875       May 9, 2017       Registered        No         Class 36: Charitable fundraising
   GOOD                                                                                                                  services
JETBLUE FOR      87/187,442         September 29, 2016    5,197,493       May 2, 2017       Registered        No         Class 41: Charitable services,
   GOOD                                                                                                                  namely, providing books to
                                                                                                                         children; Charitable services,
                                                                                                                         namely, conducting educational
                                                                                                                         activities in the nature of programs,
                                                                                                                         classes, seminars, conferences and
                                                                                                                         workshops aimed at instructing and
                                                                                                                         educating children for careers in the
                                                                                                                         field of aviation
JETBLUE MINT     86/054,364          September 3, 2013    4,638,226       November 11,      Registered        No         Class 39: Airline transportation
                                                                             2014                                        services
                 86/054,375          September 3, 2013    4,638,227       November 11,      Registered        No         Class 39: Airline transportation
                                                                             2014                                        services


                 86/054,378          September 3, 2013    4,638,228       November 11,      Registered        No         Class 39: Airline transportation
                                                                             2014                                        services
                                  Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 7 of 11
                                  JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

  Trademark     Application No.          Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                              No.
JETBLUE PARK      86/182,475          February 3, 2014     4,639,929       November 18,      Registered        No         Class 41: Entertainment services,
                                                                              2014                                        namely, providing stadium and
                                                                                                                          athletic field facilities for sporting
                                                                                                                          and entertainment events; hosting
                                                                                                                          of private corporate social events
                                                                                                                          and individual social events
JETBLUE PILOT     86/928,888           March 4, 2016       5,257,186      August 1, 2017     Registered        No         Class 41: Providing of training and
  GATEWAY                                                                                                                 instruction for flight personnel;
  PROGRAMS                                                                                                                providing of training, namely,
                                                                                                                          arranging and conducting classes,
                                                                                                                          courses, seminars, workshops,
                                                                                                                          tutoring, internships and mentoring
                                                                                                                          in the field of air transportation;
                                                                                                                          developing and updating
                                                                                                                          educational courses and study
                                                                                                                          programs for staff in the field of air
                                                                                                                          transportation; Developing and
                                                                                                                          updating training manuals, user
                                                                                                                          handbooks and user guides,
                                                                                                                          maintenance manuals, technical
                                                                                                                          documentation and technical data
                                                                                                                          sheets, process manuals and flight
                                                                                                                          operation manuals for staff in the
                                                                                                                          field of air transportation
  JETBLUE         86/908,661          February 16, 2016    5,187,855      April 18, 2017     Registered        No         Class 35: Business advisory
TECHNOLOGY                                                                                                                services, consultancy and
 VENTURES                                                                                                                 information; business consulting,
                                                                                                                          namely, promoting the interests of
                                                                                                                          parties or organizations offering
                                                                                                                          start-up accelerator programs and
                                                                                                                          start-up development; Incubation
                                                                                                                          services, namely, business
                                                                                                                          management consulting and
                                                                                                                          advisory services therefor in the
                                                                                                                          areas of corporate formation,
                                                                                                                          funding strategy, corporate growth
                                                                                                                          strategy, innovation and growth
                                                                                                                          processes, organizational
                               Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 8 of 11
                               JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

 Trademark   Application No.          Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                           No.
                                                                                                                       transformation, and talent
                                                                                                                       management and development
                                                                                                                       strategies; Business management
                                                                                                                       consulting services in the aviation,
                                                                                                                       transportation and hospitality
                                                                                                                       industries; Business management
                                                                                                                       services, namely, aviation,
                                                                                                                       transportation and hospitality
                                                                                                                       operations and management
                                                                                                                       consulting
  JETBLUE      86/908,665          February 16, 2016    5,187,856      April 18, 2017     Registered        No         Class 36: Investment services,
TECHNOLOGY                                                                                                             namely, venture capital funding
 VENTURES                                                                                                              services to emerging and start-up
                                                                                                                       companies
  JETBLUE      86/908,669          February 16, 2016    5,187,857      April 18, 2017     Registered        No         Class 41: Education, namely,
TECHNOLOGY                                                                                                             conducting classes, seminars,
 VENTURES                                                                                                              conferences and workshops in the
                                                                                                                       fields of entrepreneurship,
                                                                                                                       transportation, aviation and
                                                                                                                       hospitality; providing training in
                                                                                                                       the fields of entrepreneurship,
                                                                                                                       transportation, aviation and
                                                                                                                       hospitality; Entertainment services
                                                                                                                       in the nature of arranging,
                                                                                                                       organizing, conducting and hosting
                                                                                                                       social entertainment events
 JETBLUE       87/096,254            July 7, 2016       5,238,204       July 4, 2017      Registered        No         Class 39: Travel services, namely,
VACATIONS                                                                                                              making reservations and bookings
                                                                                                                       for transportation and vehicle
                                                                                                                       rentals; transportation services
                                                                                                                       featuring a frequent flyer bonus
                                                                                                                       program; providing information
                                                                                                                       about transportation, vehicle rentals
                                                                                                                       and special travel offers via a
                                                                                                                       global computer network;
                                                                                                                       coordinating travel arrangements
                                                                                                                       for individuals and for groups
                              Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 9 of 11
                              JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

Trademark   Application No.         Filing Date      Registration   Registration Date    Status      Incontestable                  Goods
                                                         No.
 JETBLUE      87/096,258            July 7, 2016      5,242,835       July 11, 2017     Registered        No         Class 43: Providing travel lodging
VACATIONS                                                                                                            information services and travel
                                                                                                                     lodging booking agency services
                                                                                                                     for travelers
              87/261,721          December 8, 2016    5,388,043     January 23, 2018    Registered        No         Class 39: Travel services, namely,
                                                                                                                     making reservations and bookings
                                                                                                                     for transportation and vehicle
                                                                                                                     rentals; air transportation services
                                                                                                                     featuring a frequent flyer bonus
                                                                                                                     program; providing automated
                                                                                                                     check-in and ticketing services for
                                                                                                                     air travelers; providing information
                                                                                                                     about transportation, vehicle rentals
                                                                                                                     and special travel offers via a
                                                                                                                     global computer network;
                                                                                                                     coordinating travel arrangements
                                                                                                                     for individuals and for groups
              87/261,728          December 8, 2016    5,388,044     January 23, 2018    Registered        No         Class 43: Providing travel lodging
                                                                                                                     information services and travel
                                                                                                                     lodging booking agency services
                                                                                                                     for travelers
              87/261,730          December 8, 2016    5,388,045     January 23, 2018    Registered        No         Class 39: Travel services, namely,
                                                                                                                     making reservations and bookings
                                                                                                                     for transportation and vehicle
                                                                                                                     rentals; air transportation services
                                                                                                                     featuring a frequent flyer bonus
                                                                                                                     program; providing automated
                                                                                                                     check-in and ticketing services for
                                                                                                                     air travelers; providing information
                                                                                                                     about transportation, vehicle rentals
                                                                                                                     and special travel offers via a
                                                                                                                     global computer network;
                                                                                                                     coordinating travel arrangements
                                                                                                                     for individuals and for groups
              87/261,733          December 8, 2016    5,388,046     January 23, 2018    Registered        No         Class 43: Providing travel lodging
                                                                                                                     information services and travel
                                                                                                                     lodging booking agency services
                                                                                                                     for travelers
                              Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 10 of 11
                              JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

Trademark   Application No.         Filing Date       Registration   Registration Date    Status       Incontestable                   Goods
                                                          No.
              76/523,405           June 18, 2003       2,947,348       May 10, 2005      Registered         Yes          Class 39: Air transportation
                                                                                                                         services, namely, transportation of
                                                                                                                         passengers, parcels, freight and
                                                                                                                         cargo by air
              85/738,625         September 26, 2012    4,338,485       May 21, 2013      Registered          No          Class 39: Air transportation
                                                                                                      (Declaration of    services, namely, transportation of
                                                                                                      Incontestability   passengers, parcels, freight and
                                                                                                          filed on       cargo by air
                                                                                                       5/21/2019 but
                                                                                                          not yet
                                                                                                         accepted)
              85/738,619         September 26, 2012    4,338,484       May 21, 2013      Registered          No          Class 39: Air transportation
                                                                                                      (Declaration of    services, namely, transportation of
                                                                                                      Incontestability   passengers, parcels, freight and
                                                                                                          filed on       cargo by air
                                                                                                       5/21/2019 but
                                                                                                          not yet
                                                                                                         accepted)
              76/627,244           January 6, 2005     3,052,759     January 31, 2006    Registered          Yes         Class 39: Air transportation
                                                                                                                         services, namely, transportation of
                                                                                                                         passengers, parcels, freight and
                                                                                                                         cargo by air

              76/523,403           June 18, 2003       2,971,984       July 19, 2005     Registered         Yes          Class 39: Air transportation
                                                                                                                         services, namely, transportation of
                                                                                                                         passengers, parcels, freight and
                                                                                                                         cargo by air
              86/178,376          January 29, 2014     4,572,490       July 22, 2014     Registered         No           Class 39: Air transportation
                                                                                                                         services, namely, transportation of
                                                                                                                         passengers, parcels, freight and
                                                                                                                         cargo by air
                              Case 1:19-cv-05879-LAP Document 12 Filed 06/25/19 Page 11 of 11
                              JetBlue Airways Corporation – “JETBLUE” Trademarks in U.S.

Trademark   Application No.         Filing Date       Registration   Registration Date    Status       Incontestable                   Goods
                                                          No.
              85/738,616         September 26, 2012    4,338,483       May 21, 2013      Registered          No          Class 39: Air transportation
                                                                                                      (Declaration of    services, namely, transportation of
                                                                                                      Incontestability   passengers, parcels, freight and
                                                                                                          filed on       cargo by air
                                                                                                       5/21/2019 but
                                                                                                          not yet
                                                                                                         accepted)
